Citation Nr: 0835925	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-07 092	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Waco, 
Texas


THE ISSUE

Eligibility for entitlement to a specially adapted housing 
(SAH) or special home adaption (SHA) grant, to include Home 
Improvement and Structural Alternations (HISA) under 
38 U.S.C. § 1717, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.  The veteran died in May 2006.  The appellant 
is the veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 administrative action, in 
which the VAMC in Waco, Texas, through Prosthetics and 
Sensory Aids (P&SA), notified the contractor that due to the 
veteran's death the authorization for modifications to the 
veteran's home had to be cancelled.  The Board has 
recharacterized the issue on appeal to more accurately 
reflect the matter on appeal.

For the reasons expressed below, the matter on appeal is 
REMANDED to the Waco VAMC via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

Here, in a rating decision dated March 22, 2006, the Waco 
Regional Office (RO) granted service connection for lung 
cancer and for metastatic cancer of the brain, assigning 
separate initial 100 percent ratings for both disabilities, 
and special monthly compensation based on the need for aid 
and attendance, all effective August 3, 2005.  This decision 
also deferred action on the veteran's claims for service 
connection for hepatitis C, for cirrhosis of the liver, for 
subcutaneous lupus, and coronary artery disease with stent 
placement.  

At the time of that rating action, the VAMC supposedly had 
before it an HISA application requesting the VA to "remodel 
the master bedroom to accommodate wheelchair, accessible 
handicap shower, widen doorways to accommodate wheelchair, 
wood floors to accommodate wheelchair mobility in living room 
and bedroom, ramps to accommodate entrance to home via 
wheelchair".  The total cost of the bid submitted by the 
veteran was $14,143.20.  On March 26, 2006, the HISA 
Committee reviewed the veteran's application for home 
adaptations and approved the following modifications: create 
a new doorway to the master bedroom, widen the bathroom 
doorway to 36 inches and replace the door and complete the 
trim work; remove existing tub and replace with a handicap 
accessible shower; remove and reset toilet; and install tile 
in new shower, bathroom floor and dressing area.  On April 
14, 2006, the VAMC mailed a letter to the contractor 
approving the above noted home improvements/modifications.  
The veteran died on May [redacted], 2006.  Two days later, the VAMC 
received notification of the veteran's death and contacted 
the approved contractor by telephone.  During that telephone 
call, the contractor stated that he had not yet started on 
the modifications of the veteran's home and the VAMC informed 
the contractor that due to the veteran's death the 
authorization for the home modifications had to be cancelled.  
The contractor expressed his understanding.  On May 30, 2006, 
the VAMC sent the contractor a follow-up letter, with a copy 
to the appellant, giving written notice of the cancellation 
of the home improvement project.  

On June 27, 2006, the RO received a claim for Dependency and 
Indemnity Compensation (DIC) and accrued benefits from the 
appellant.  In a rating decision dated July 31, 2006, the RO, 
in pertinent part, granted service connection for the cause 
of the veteran's death and service connection for hepatitis 
C, rated as noncompensably disabling, and metastasis to vocal 
cords, adrenal gland, and muscle of the upper and lower 
extremities, rated as 100 percent disabling, for accrued 
benefits purposes, service connection for these disabilities 
was effective August 3, 2005.  In July or August 2006, the 
VAMC received a telephone call from the appellant, asking if 
VA could replace the flooring in her home with the money 
approved under the HISA grant.  She was informed that VA 
program guidelines instructed the VAMC to cancel obligated 
funds in the case of the veteran's death.  She disagreed with 
the cancellation of the grant and was informed of her right 
to appeal the VAMC's decision.  On August 24, 2006, the 
appellant's letter of disagreement with the VAMC's decision 
was received by facsimile.  The VAMC issued a statement of 
the case (SOC) in September 2006, noting that HISA benefits 
can only be provided for the veteran and not for the 
surviving spouse.

Based on a review of the claims file and accompanying medical 
folder, the Board finds that the matter on appeal must be 
remanded for additional notice and development.

VA law provides that, as part of the medical services 
furnished to any veteran with a service-connected disability 
and to any veteran with a service-connected disability rated 
50 percent or more (38 U.S.C.A. § 1710(a)(1)), VA may furnish 
such medical services which VA determines are necessary or 
appropriate for the effective and economical treatment of the 
veteran's disability.  38 U.S.C.A. §§ 1710(a) and 1717(a)(1).

Under 38 U.S.C.A. § 1717(a)(2), HISA may be furnished as part 
of such home health services only as necessary to assure the 
continuation of treatment for the veteran's disability or to 
provide access to the home or to essential lavatory and 
sanitary facilities.  The cost of HISA (or the amount of 
reimbursement thereof) may not exceed a lifetime limit of 
$4,100 in the case of medical services furnished under 
section 1710(a)(1).  38 U.S.C.A. § 1717.

Under 38 U.S.C.A. § 1717(a)(3), VA may furnish home health 
services to a veteran in any setting in which the veteran is 
residing.  VA may not furnish such services in such a manner 
as to relieve any other person or entity of a contractual 
obligation to furnish services to the veteran.  When home 
health services are furnished in a setting other than the 
veteran's home, such services may not include HISA.  Under 38 
U.S.C.A. § 1717(b), VA may furnish an invalid lift, or any 
type of therapeutic or rehabilitative device, as well as 
other medical equipment and supplies (excluding medicines), 
if medically indicated, to any veteran who is receiving 
compensation under section 1114(l)-(p) by reason of being in 
need of regular aid and attendance.  The VA Office of General 
Counsel noted that home health services language cannot be 
construed to authorize personal comfort items that make life 
outside a hospital more acceptable, if not necessary for 
medical treatment.  VAOPGCPREC 32-91.

The VA Health Administration (VHA) Handbook 1173.14 governs 
what structural improvements or alterations will be paid for 
by VA.  These include, but are not limited to: door latches, 
entrances (normally 36 inches wide), electrical outlets and 
wall switches, handrails, ramps, windows, central air 
systems, and flooring (when necessary for the veteran to 
navigate the interior of the home in order to access 
essential sanitary and lavatory facilities).

Improvements and structural alterations, which are chargeable 
against the veteran's HISA limitation include:

a.  Roll-in showers or walk-in bathtubs.  
b.  Construction of wooden or concrete 
permanent ramping to provide access to 
the home.  
c.  Widening doorways to bedroom, 
bathroom, etc., to achieve wheelchair 
access.  
d.  Lowering of kitchen or bathroom 
counters and sinks.  e.  Improving 
entrance paths and driveways in the 
immediate area of the home to facilitate 
access to the home, to include concrete 
pads for wheelchair lifts utilized for 
ingress and egress from vehicle.  
f.  Interior and exterior railing or 
lighting deemed necessary for patients 
with ambulatory capability or for 
veterans rated legally blind.  
g.  Improvements to plumbing or 
electrical systems made necessary due to 
the installation of dialysis or other 
sanitary equipment in the home.  
h.  Any cost associated with permits, 
inspection fees, etc., that are required 
by local ordinances.

VA Health Administration Handbook 1173.14.

Improvements and structural alterations, which are not 
chargeable against the veteran's HISA limitation include:

a.  Exterior decking (in excess of 8 foot 
by 8 foot or the area necessary to 
accommodate wheelchair access).  
b.  Construction of pathways to exterior 
buildings such as barns or workshops.  
c.  Widening driveways (in excess of 8 
foot by 8 foot, or an area necessary to 
accommodate wheelchair and van lifts).  
d.  Purchase or installation of spa, hot 
tub, or jacuzzi-type tubs.  
e.  Purchase of removable equipment or 
appliances such as portable ramps, porch 
lifts, and stair glides.  NOTE: These 
removable items are chargeable as a 
prosthetic item and not HISA.  
f.  Projects which would duplicate 
services previously or currently being 
provided by the Veterans Benefits 
Administration (VBA) Specially Adapted 
Housing grant, such as: ramping, central 
air conditioning, and roll-in showers.

Id.

Adaptations provided under HISA cannot be duplicated under a 
SAH or SHA grant.  However, an SAH or SHA grant may be used 
concurrently with the HISA grant, which appears to be the 
case here, where the originally proposed total of $14,143.20 
exceeds HISA's lifetime limit of $4,100.

Moreover, the Board notes that SAH benefits were expanded as 
a result of the Veterans Housing Opportunity and Benefits 
Improvement Act of 2006, Pub. L. No. 109-233 (codified as 
amended in scattered sections of Title 38 of the United 
States Code).  This statute enables an eligible veteran to 
receive up to a total of three SAH grants and was extended to 
previous grant recipients.  Prior to this statute, grant 
recipients could only receive their SAH benefit from VA once, 
regardless of the grant amount.  

A certificate of eligibility for assistance in acquiring SAH 
may be provided if, among other things, the veteran is 
entitled to service-connected compensation for permanent and 
total disability due to: (1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring SHA, he or she must 
be entitled to compensation for permanent and total 
disability that (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

The Board notes that both the claims file and the medical 
folder do not contain copies of: the veteran's March 2006 
application (VA Form 10-0103, Veterans Application for 
Assistance in Acquiring HISA, VA Form 26-4555, Veteran's 
Application in Acquiring Specially Adapted Housing or Special 
Home Adaptation Grant (Title 38 U.S.C. Section 2101(a) or 
2101(b)), and/or VA Form 26-4555c, Veteran's Supplemental 
Application in Acquiring Specially Adapted Housing (Title 
38 U.S.C. Section 2101(a) or 2101(b))) for home improvements 
and any accompanying documentation; the May 2006 notification 
letter approving the veteran's HISA (or home improvement) 
claim; or any VA Forms 119, Report of Contact, summarizing 
the P&SA's telephone calls with the contractor on May 15, 
2006 and with the appellant in July or August 2006, when she 
disagreed with the cancellation of VA's authorization for the 
home improvements.  On remand, such documentation and 
accompanying records should be associated with the record.  

To ensure due process, the RO should send to the appellant 
notice that meets the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  In this regard the Board notes that the record does 
not reflect that the VAMC gave the appellant VCAA-compliant 
notice with regard to what is necessary to substantiate a 
claim for a HISA, SAH, and/or SHA grant, in accordance with 
38 C.F.R. § 3.159(b)(1).  The VAMC should also ensure that 
its notice to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards effective dates for payment of a lump 
sum allowance, should her claim be granted -as appropriate 
(not previously provided with regard to the issue on appeal).  
The Board emphasizes that action by the VAMC is required to 
satisfy the notification provisions of the VCAA.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Hence, on remand, the VAMC should, through VCAA-compliant 
notice, give the appellant another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the VAMC of the responsibility to ensure full 
VCAA compliance.  Hence, in addition to the actions requested 
above, the VAMC should also undertake any other development 
or notification action deemed warranted by the VCAA prior to 
readjudication of the matter on appeal.  The VAMC's 
readjudication of the matter on appeal should include 
consideration of all evidence added to the record since the 
VAMC's last adjudication of the claim and whether the 
appellant has standing to apply for the requested benefits in 
her own right or as accrued benefits.

As a final point, the Board notes that a copy of the 
September 2006 SOC was only sent to the appellant and not to 
her representative, the Texas Veterans Commission (TVC).  The 
medical folder does not contain a signed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative; and, it is doubtful that the veteran's claims 
file was associated with the medical folder at the time of 
the cancellation of the grant or at the time of the issuance 
of the SOC.  Hence, on remand, the VAMC should send a copy of 
the SOC to the appellant's representative, the TVC, and 
associate appropriate documentation with both the veteran's 
medical folder and his claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Waco VAMC should associate with 
the veteran's claims file and medical 
folder copies of the veteran's March 2006 
application (VA Form 10-0103, Veterans 
Application for Assistance in Acquiring 
HISA, VA Form 26-4555, Veteran's 
Application in Acquiring Specially 
Adapted Housing or Special Home 
Adaptation Grant (Title 38 U.S.C. Section 
2101(a) or 2101(b)), and/or VA Form 26-
4555c, Veteran's Supplemental Application 
in Acquiring Specially Adapted Housing 
(Title 38 U.S.C. Section 2101(a) or 
2101(b))) for home improvements and any 
accompanying documentation, the May 2006 
notification letter approving the 
veteran's HISA (or home improvement) 
claim, or any VA Forms 119, Report of 
Contact, summarizing the P&SA's telephone 
calls with the contractor on May 15, 2006 
and with the appellant in July or August 
2006, when she disagreed with the 
cancellation of VA's authorization for 
the home improvements.  The VAMC also 
should associate a copy of the June 2006 
VA Form 21-22 with the veteran's medical 
folder.  All records and/or responses 
received should be associated with the 
record.  

2.  The VAMC should furnish the appellant 
and her representative, VCAA-compliant 
notice specific to the claim for a home 
improvement grant, to include HIS, SAH, 
and SHA.  The VAMC's letter should 
include specific notice as to the type of 
evidence needed to substantiate her 
claim, to include standing to apply for 
the requested benefits in her own right 
or as accrued benefits.  The appellant's 
representative should be provided a copy 
of the September 2006 SOC.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the VAMC's letter to the 
appellant should request that she provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
matter on appeal that is not currently of 
record.  The VAMC should also explain the 
type of evidence that is her ultimate 
responsibility to submit.

The VAMC's should ensure that its notice 
to the appellant meets the requirements 
of Dingess/Hartman (cited to above)-
particularly as regards assignment of 
effective dates, as appropriate.  The 
VAMC's letter should also clearly explain 
to the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the VAMC 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file which 
should then be associated with the 
medical folder.  If any records sought 
are not obtained, the VAMC should notify 
the appellant and her representative of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the VAMC 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review the medical folder and 
the entire claims file, the VAMC should 
readjudicate the appellant's claim for a 
home improvement grant, in light of all 
pertinent evidence and legal authority.  
In particular, the VAMC should indicate 
whether the appellant has standing to 
apply for the requested benefits in her 
own right or as accrued benefits.

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the appellant and her representative, an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations along with the appropriate 
regulations, and afford them the 
appropriate time period for response 
before the entire claims file, along with 
the medical folder, is returned to the 
Board for further appellate 
consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




